DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,234,617.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the issued patent merely broaden the scope of the claims of the issue patent and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 2, it is unclear whether it should be “having gotten out of the bed”.
In line 3, “the environment” lacks of antecedent basis.
In line 8, “distance sensors” alone have not previously introduced. Hence, “the distance sensors” lacks of antecedent basis. It would appear that the claim is referring to "by each distance sensor of said plurality".
In line 10, “the respective” lacks of antecedent basis.
In line 12, it is unclear what “it” is referring.
In line 17, it was previously introduced “distance measurements”, not distance measured. Hence, “the distance measured” lacks of antecedent basis.
In line 18, it is unclear what “which” is referring.

For claim 2:
In line 2, it is unclear what “it” is referring.
In line 6, it is unclear whether it should “for the at least one obstacle”.
In line 6, it is unclear what “which” is referring.
In line 7, it is unclear whether it should be “than the first predetermined”.
In line 8, “of the distances measured” lacks of antecedent basis.
In line 9, it is unclear what “which” is referring.
In line 11, it is unclear what “which” is referring.

For claim 3:
In line 3, it is unclear what “which” is referring.
In lines 4-5, it is unclear whether it should be “said at least predetermined number”.

For claim 5:
In line 3, it is unclear whether it should be “the outer lateral boundaries”.

For claim 6:
In line 3, it is unclear whether it should be “the outer lateral boundaries”.

For claim 9:
In line 3, it is unclear “whose” is referring.
In line 4, it is unclear what “which” is referring.

For claim 13:
In line 2, it is unclear whether it should be “having gotten out of the bed”.
In line 3, “the environment” lacks of antecedent basis.
In lines 8-9, “distance sensors” alone have not previously introduced. Hence, “the distance sensors” lacks of antecedent basis. It would appear that the claim is referring to "by each distance sensor of said plurality".
In line 10, “the spatial” lacks of antecedent basis.
In line 21, it was previously introduced “distance measurements”, not distance measured. Hence, “the distance measured” lacks of antecedent basis.
In lines 21-22, no singular recitation of “at least one corresponding obstacle” was introduced; hence, it lacks of antecedent basis.

For claim 14:
In line 6, it is unclear what “which” is referring.
In line 7, it is unclear whether it should be “than the first predetermined”.
In line 8, “of the distances measured” lacks of antecedent basis.
In line 9, it is unclear what “which” is referring.
In line 11, it is unclear what “which” is referring.

For claim 15:
In line 3, it is unclear what “which” is referring.
In line 4, it is unclear whether it should be “the first predetermined value”.
In line 4, it is unclear whether it should be “said at least predetermined number”.

For claim 17:
In line 3, it is unclear whether it should be “the outer lateral boundaries”.

For claim 18:
In line 3, it is unclear whether it should be “the outer lateral boundaries”.

For claim 21:
In line 3, it is unclear “whose” is referring.
In line 4, it is unclear what “which” is referring.

For claim 22:
In line 2, it is unclear whether it should be “having gotten out of the bed”.
In line 4, “the environment” lacks of antecedent basis.
In line 9, “distance sensors” alone have not previously introduced. Hence, “the distance sensors” lacks of antecedent basis.
In line 11, it is unclear what “this” is referring.
In line 21, it was previously introduced “distance measurements”, not distance measured. Hence, “the distance measured” lacks of antecedent basis.
In line 21, it is unclear what “which” is referring.

For claims 2-12 and 14-21:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US Patent Application Publication No. 2013/0100284) in view of Johnson et al. (US Patent Application Publication No. 2017/0116484).

Regarding claim 1, Fujii teaches a device for detecting whether a bedridden person is getting or has gotten out of bed or has fallen after having gotten out of bed (Figs. 2A, 3-8), the device comprising a detector having a detection field that is capable of covering at least a portion of the bed and at least a portion of the environment of the bed (range image sensor 10 is detecting a user and objects within a range [Paragraphs 7-26, 63-64, 88-120, 136-158]), said detector comprising a plurality of distance sensors, each distance sensor of said plurality of distance sensors being capable of providing distance measurements over time between each said distance sensor of said plurality of distance sensors and corresponding obstacles in said detection field (distances are determined between the detector sensor 10 and objects within the detection range of the sensor 10 in order to determine whether the user has fallen [Paragraphs 7-26, 63-64, 88-120, 136-158]), said device further comprising a processing unit that is connected to the detector and configured to process the distance measurements that are provided by the distance sensors of said plurality of distance sensors of the detector (processing unit 20 [Paragraphs 7-26, 63-64, 88-120, 136-158]),
wherein the processing unit is configured to determine the respective spatial positions of each of said corresponding obstacles over time and as a function of said distance measurements, and to classify over time each of said corresponding obstacles according to whether it is located in a first volume or in a second volume (it is determined spatial position of the obstacle based time of flight of light being projected and reflected, thus distance is determined as a factor of time [Paragraphs 7-26, 63-64, 88-120, 136-158]), [
and wherein the processing unit is configured to determine that the bedridden person is getting or has gotten out of the bed or has fallen after having gotten out of the bed when the distance measured for at least one obstacle of said corresponding obstacles which is classified as being located in the second volume has varied by more than a first predetermined value (when the user is detected to be out of a range of distance and region, it is then determined that the user, for example, has fallen or is outside the bed [Paragraphs 7-26, 63-64, 88-120, 136-158]).
However, Fujii does not explicitly mention the first volume being a volume that extends vertically upward and/or downward from a surface of said bed, and the second volume being a volume that extends outward from outer lateral boundaries of the first volume.
Johnson teaches, in a similar field of endeavor of medical systems, the following:
the first volume being a volume that extends vertically upward and/or downward from a surface of said bed, and the second volume being a volume that extends outward from outer lateral boundaries of the first volume (Fujii discloses that several volumes are considered for the determination of the detection of the user, where said volumes are related to heights and widths [Paragraphs 7-26, 63-64, 88-120, 136-158]. Hence, Johnson illustrates in Fig. 4 the different volumes covered for the detection of user within an area around the bed, where said volumes comprise heights over the bed 60 and widths outing the bed [Paragraph 57]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Fujii) by specifying the volumes covered by the sensors (as taught by Johnson) for the purpose of detecting events related to the user (Johnson – Paragraph 23).

Regarding claim 3, Fujii further teaches the device as set forth in claim 1, wherein the processing unit is configured to determine an event concerning said person if distances measured for at least a predetermined number of obstacles of said corresponding obstacles which have been classified as being located in the second volume each have varied by more than the first predetermined value, said predetermined number of obstacles being greater than or equal to two (it is determined that, when distances between sensor and obstacles is greater than thresholds, the user has fallen, whether the obstacles comprise several obstacles [Paragraphs 7-26, 63-64, 66, 88-120, 136-158]).

Regarding claim 4, Fujii in view of Johnson further teach the device as set forth in claim 1, wherein the first volume and the second volume are each formed by one or more parallelepipeds, preferably rectangular parallelepipeds (as in Fujii, several volumes are considered for the determination of the detection of the user, where said volumes are in terms of heights and widths [Paragraphs 7-26, 63-64, 88-120, 136-158]. Hence, a person having ordinary skills in the art would recognize that said different volumes comprise vertically upward and laterally outwards).

Regarding claim 5, Fujii in view of Johnson further teach the device as set forth in claim 4, wherein the second volume is formed by a set of spatial points, each of said spatial points being located at a horizontal distance between zero and two meters from the lateral boundaries of the first volume (as in Fujii, several volumes are considered for the determination of the detection of the user, where said volumes are in terms of heights and widths [Paragraphs 7-26, 63-64, 88-120, 136-158]. Hence, a person having ordinary skills in the art would recognize that said different volumes comprise vertically upward and laterally outwards).

Regarding claim 6, Fujii in view of Johnson further teach the device as set forth in claim 5, wherein the second volume is formed by a set of spatial points, each of said spatial points being located at a horizontal distance between zero and one meter from the lateral boundaries of the first volume (as in Fujii, several volumes are considered for the determination of the detection of the user, where said volumes are in terms of heights and widths [Paragraphs 7-26, 63-64, 88-120, 136-158]. Hence, a person having ordinary skills in the art would recognize that said different volumes comprise vertically upward and laterally outwards).

Regarding claim 7, Fujii further teaches the device as set forth in claim 1, wherein the detector is placed or configured to be placed at a height greater than a maximum height of an upper surface of said bed (detector 10).

Regarding claim 8, Fujii in view of Johnson further teach the device as set forth in claim 1, wherein the second volume is a volume that extends from a floor to at least an installation height of the detector (as in Fujii, several volumes are considered for the determination of the detection of the user, where said volumes are in terms of heights and widths [Paragraphs 7-26, 63-64, 88-120, 136-158]. Hence, a person having ordinary skills in the art would recognize that said different volumes comprise vertically upward and laterally outwards).

Regarding claim 9, Fujii further teaches the device as set forth in claim 1, wherein the processing unit is configured to calculate a spatial position of a geometric center of a group of obstacles of said corresponding obstacles whose measured distances have each varied by more than the first predetermined value and which have been classified as being located in the second volume , and to determine that the bedridden person has fallen from the bed when said geometric center is located at a height that is less than a reference height (it is determined whether the user was bedridden or fell down the bed [Paragraphs 7-26, 63-64, 88-120, 136-158]).

Regarding claim 10, Fujii further teach the device as set forth in claim 9, wherein the reference height is a height of an upper surface of the bed relative to a floor on which the bed rests (distances to the center of the objects are determined for considering whether the user is fallen [Paragraph 89-91, 168-169]).

Regarding claim 11, Fujii further teaches the device as set forth in claim 1, wherein the processing unit comprises a memory in which the first predetermined value is stored (different heights are considered for determining incidents with the user [Paragraphs 7-26, 63-64, 88-120, 136-158]).

Regarding claim 12, Fujii further teaches the device as set forth in claim 1, wherein the device comprises visual and/or audio means and in that the processing unit is configured to activate said visual and/or audio means when said event concerning said person is detected (the measured distances and different parameters are stored in a memory [Paragraph 190]).

Regarding claim 22, Fujii teaches a method for detecting whether a bedridden person is getting or has gotten out of bed or has fallen after having gotten out of bed (Figs. 2A, 3-8), the method comprising steps of:
a) installing a detector so that a detection field of the detector covers at least a portion of the bed and at least a portion of the environment of the bed (range image sensor 10 is detecting a user and objects within a range [Paragraphs 7-26, 63-64, 88-120, 136-158]), said detector comprising a plurality of distance sensors, each distance sensor of said plurality of distance sensors being capable of providing distance measurements over time between each said distance sensor of said plurality of distance sensors and corresponding obstacles in said detection field (distances are determined between the detector sensor 10 and objects within the detection range of the sensor 10 in order to determine whether the user has fallen [Paragraphs 7-26, 63-64, 88-120, 136-158]), and said detector being connected to a processing unit that is configured to process the distance measurements that are provided by the each of the distance sensors of said plurality of distance sensors of the detector (processing unit 20 [Paragraphs 7-26, 63-64, 88-120, 136-158]),
b) calibrating the detector and the processing unit to define a space to be monitored in the detection field of the detector, this space to be monitored being divided into at least a first volume and a second volume (it is determined spatial position of the obstacle based time of flight of light being projected and reflected, thus distance is determined as a factor of time [Paragraphs 7-26, 63-64, 88-120, 136-158]), [
c) determining, by means of the processing unit, spatial positions of each of said corresponding obstacles over time and as a function of said distance measurements (it is determined spatial position of the obstacle based time of flight of light being projected and reflected, thus distance is determined as a factor of time [Paragraphs 7-26, 63-64, 88-120, 136-158]),
d) classifying, by means of the processing unit, each of said corresponding obstacles over time according to whether each of the said corresponding obstacles is located in the first volume or in the second volume (it is determined spatial position of the obstacle based time of flight of light being projected and reflected, thus distance is determined as a factor of time [Paragraphs 7-26, 63-64, 88-120, 136-158]),
e) determining, by means of the processing unit, that an event concerning said person is occurring if the distance measured for at least one obstacle of said corresponding obstacles which is classified as being located in the second volume has varied by more than a first predetermined value (when the user is detected to be out of a range of distance and region, it is then determined that the user, for example, has fallen or is outside the bed [Paragraphs 7-26, 63-64, 88-120, 136-158]).
However, Fujii does not explicitly mention the first volume being a volume that extends vertically upward and/or downward from a surface of said bed, the second volume being a volume that extends outward from outer lateral boundaries of the first volume.
Johnson teaches, in a similar field of endeavor of medical systems, the following:
the first volume being a volume that extends vertically upward and/or downward from a surface of said bed, the second volume being a volume that extends outward from outer lateral boundaries of the first volume (Fujii discloses that several volumes are considered for the determination of the detection of the user, where said volumes are related to heights and widths [Paragraphs 7-26, 63-64, 88-120, 136-158]. Hence, Johnson illustrates in Fig. 4 the different volumes covered for the detection of user within an area around the bed, where said volumes comprise heights over the bed 60 and widths outing the bed [Paragraph 57]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Fujii) by specifying the volumes covered by the sensors (as taught by Johnson) for the purpose of detecting events related to the user (Johnson – Paragraph 23).

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US Patent Application Publication No. 2013/0100284) in view of Johnson et al. (US Patent Application Publication No. 2017/0116484) and further in view of Clark et al. (US Patent Application Publication No. 2014/0267625).

Regarding claim 13, Fujii further teaches a device for detecting whether a bedridden person is getting or has gotten out of bed or has fallen after having gotten out of bed (Figs. 2A, 3-8), the device comprising a detector having a detection field that is capable of covering at least a portion of the bed and at least a portion of the environment of the bed (range image sensor 10 is detecting a user and objects within a range [Paragraphs 7-26, 63-64, 88-120, 136-158]), said detector comprising a plurality of distance sensors, each distance sensor of said plurality of distance sensors being capable of providing distance measurements over time between each said distance sensor of said plurality of distance sensors and corresponding obstacles in said detection field (distances are determined between the detector sensor 10 and objects within the detection range of the sensor 10 in order to determine whether the user has fallen [Paragraphs 7-26, 63-64, 88-120, 136-158]), said device further comprising a processing unit that is connected to the detector and configured to process the distance measurements that are provided by each of the distance sensors of said plurality of distance sensors of the detector (processing unit 20 [Paragraphs 7-26, 63-64, 88-120, 136-158]),
wherein the processing unit is configured to determine the spatial positions of each of said corresponding obstacles over time and as a function of said distance measurements, and to classify over time each of said corresponding obstacles according to whether each of the said corresponding obstacles is located in a first volume or in a second volume (it is determined spatial position of the obstacle based time of flight of light being projected and reflected, thus distance is determined as a factor of time [Paragraphs 7-26, 63-64, 88-120, 136-158]), [
[(when the user is detected to be out of a range of distance and region, it is then determined that the user, for example, has fallen or is outside the bed [Paragraphs 7-26, 63-64, 88-120, 136-158]).
However, Fujii does not explicitly mention:
 a) the first volume being a volume that extends vertically upward and/or downward from a surface of said bed, and the second volume being a volume that extends outward from outer lateral boundaries of the first volume;
b) wherein the processing unit is configured to ignore those of said corresponding obstacles which have been classified as being located in the first volume and to consider only those of said corresponding obstacles which have been classified as being located in the second volume.
Johnson teaches, in a similar field of endeavor of medical systems, the following:
a) the first volume being a volume that extends vertically upward and/or downward from a surface of said bed, and the second volume being a volume that extends outward from outer lateral boundaries of the first volume (Fujii discloses that several volumes are considered for the determination of the detection of the user, where said volumes are related to heights and widths [Paragraphs 7-26, 63-64, 88-120, 136-158]. Hence, Johnson illustrates in Fig. 4 the different volumes covered for the detection of user within an area around the bed, where said volumes comprise heights over the bed 60 and widths outing the bed [Paragraph 57]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Fujii) by specifying the volumes covered by the sensors (as taught by Johnson) for the purpose of detecting events related to the user (Johnson – Paragraph 23).
But, the combination of Fujii and Johnson does not explicitly mention b) wherein the processing unit is configured to ignore those of said corresponding obstacles which have been classified as being located in the first volume and to consider only those of said corresponding obstacles which have been classified as being located in the second volume.
Clark teaches, in a similar field of endeavor of medical systems, the following:
 b) wherein the processing unit is configured to ignore those of said corresponding obstacles which have been classified as being located in the first volume and to consider only those of said corresponding obstacles which have been classified as being located in the second volume (it is disclosed a bed-medical system where objects and images are being omitted from a region and only considering others from another region. Hence, a person having ordinary skills in the art would recognize that Fujii and Johnson would also ignore some objects and consider others [Paragraph 170]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Fujii) by specifying the volumes covered by the sensors (as taught by Johnson) by ignoring obstacles from first volume and consider from second volume (as taught by Clark) for the purpose of detecting boundary regions (Clark – Paragraph 4).

Regarding claims 15-21, these claims are rejected as applied to claims 3-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 8, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633